Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-17-00280-CR

                                   EX PARTE Miguel MARTINEZ,

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR4203
                            Honorable W.C. Kirkendall, Judge Presiding 1

         BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the habeas court’s order denying the
application for writ of habeas corpus is AFFIRMED.

        SIGNED July 31, 2018.


                                                        _____________________________
                                                        Marialyn Barnard, Justice




1
 The Honorable Lori Valenzuela is the presiding judge of the 437th District Court, Bexar County Texas. The
Honorable W.C. Kirkendall, retired, was sitting by assignment. Judge Kirkendall signed the order at issue in this
matter.